Name: Regulation (EEC) No 2197/69 of the Council of 28 October 1969 amending Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 455 6.11.69 Official Journal of the European Communities No L 279/3 REGULATION (EEC) No 2197/69 OF THE COUNCIL of 28 October 1969 amending Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES classified ; whereas, to enable this sub-heading to be introduced, these products must be excluded from certain tariff headings realting to cheese and the provisions governing the calculation of the levies for the products in question must be amended: Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1398/69 ,2 and in particular Article 14 (6) thereof; Whereas, to avoid divergences in the interpretation of the classification of the products falling within tariff heading No 23.07, the description of the goods in question should be amended; Having regard to the proposal from the Commission; HAS ADOPTED THIS REGULATION : Article 1Whereas Regulation (EEC) No 823/68 ,3 as amended by Regulation (EEC) No 145/69,4 determined the groups of products and the special provisions for calculating the levies on milk and milk products ; The following shall be substituted for Article 5 (3 ) of Regulation ("EEC) No 823/68 : '3 . if it falls within tariff sub-heading No 04.01 B III or 04.02 A III (b) 2, to the levy for the pilot product multiplied by the coefficient 0-85 ;' Article 2 Whereas, to stimulate trade, the fat content of the products falling within tariff sub-headings Nos 04.01 B I, 04.01 B II, 04.02 A III (a) 1 and 04.02 A III (a) should be amended; Whereas, so that there should be no imbalance in the rate of the levies on fresh cream falling within tariff sub-heading No 04.01 B III and preserved cream falling within tariff sub-heading No 04.02 A III (b ) 2, the same coefficient as for the former should be applied when calculating the levy on the latter; 'Tariff sub-heading No 04.04 E II (b )' shall be substituted for 'tariff sub-heading No 04.04 E II' in Article 7 (5 ) of Regulation (EEC) No 823/68 . * Article 3 Whereas a special tariff sub-heading should be introduced so that grated or powdered cheese can be In the column 'Groups of products according to the nomenclature in Annex II' in Annex I to Regulation (EEC) No 823/68 :  tariff sub-heading No 04.04 E II (a) shall be added to Group No 9 ;  tariff sub-heading No 04.04 E II (b) shall be substituted for tariff sub-heading No 04.04 E II appearing in Group No 11 . 1 OJ No L 148 , 28.6.1968 , p. 13 . 2 OJ No L 179, 21.7.1969, p. 13 . 3 OJ No L 151 , 30.6.1968 , p. 3 . 4 OJ No L 21 , 28.1.1969, p. 1 . 456 Official Journal of the European Communities Article 4 Article 5 The Annex to this Regulation shall be substituted for This Regulation shall enter into force on 1 December Annex II to Regulation (EEC) No 823/68 . 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 October 1969 . For the Council The President P. LARDINOIS 457Official Journal of the European Communities ANNEX ANNEX II CCT heading No Description of goods 04.01 Milk and cream, fresh , not concentrated or sweetened : B. Other , of a fat content, by weight : I. Exceeding 6% but not exceeding 21% II . Exceeding 21 % but not exceeding 45% III. Exceeding 45% 04.02 Milk and cream, preserved , concentrated or sweetened : A. Not containing added sugar : I. Whey II . Milk and cream, in powder or granules : ( a) In immediate packings of a net capacity of 5 kg or content by weight : less and of a fat 1 . Not exceeding 1-5% 2. Exceeding 1-5% but not exceeding 27% 3 . Exceeding 27% but not exceeding 29% 4. Exceeding 29% (b) Other, of a fat content by weight : 1 . Not exceeding 1-5% 2. Exceeding 1-5% but not exceeding 27% 3 . Exceeding 27% but not exceeding 29% 4. Exceeding 29% III . Milk and cream, other than in powder or granules : ( a) In hermetically sealed cans of a net content of 454 g fat content by weight not exceeding 11% or less and of a 1 . Of a fat content by weight not exceeding 8 9% 2. Other (b) Other , of a fat content by weight : 1 . Not exceeding 45% 2. Exceeding 45% B. Containing added sugar : I. Milk and cream , in powder or granules : ( a) Special milk for infants1 in hermetically sealed cans of a net capacity of 500 g or less and of a fat content by weight2 : 1 . Exceeding 10% but not exceeding 11% 2. Exceeding 14-5% but not exceeding 15-5% 3. Exceeding 17% but not exceeding 18% 4. Exceeding 23% but not exceeding 24% 458 Official Journal of the European Communities CCT heading No Description of goods 04.02 (b) Other : (Cont d) i jn immediate packing of a net capacity of 5 kg or less and of a fat content by weight : ( aa) Not exceeding l-5% 3 (bb) Exceeding 1-5% but not exceeding 27% 3 ( cc) Exceeding 27% 3 2. Other , of a fat content by weight : (a a) Not exceeding 1-5% 3 (bb) Exceeding 1-5% not exceeding 27% 3 ( cc) Exceeding 27% 3 ' II. Milk and cream, other than in powder or granules : ( a) In hermetically sealed cans of a net capacity of 454 g or less and of. a fat content by weight not exceeding 9-5% (b) Other , of a fat content by weight : 1 . Not exceeding 45% 3 2 . Exceeding 45% 3 04.03 Butter A. Of a fat content, by weight, not exceeding 84% B. Other 04.04 Cheese and curd : A. Emmenthaler , Gruyere , Sbrinz , Bergkase and Appenzell , other than grated or powdered : I. Of a minimum fat content of 45% by weight referred to dry matter , ripened for at least 3 months2 : ( a ) Standard whole cheeses4 of a free-at-frontier value5 per i00 kg net weight of : 1 . il7 u.a. or more , but less than 141 75 u.a . 2 . 141 75 u.a. or more (b) Vacuum-packed pieces : 1 . With rind on at least, one side , of a net weight : (a a ) of not less than 1 kg but less than 5 kg and of a free-at-fron ­ tier value5 of not less than 137 u. a . but less than 170 u . a . per 100 kg net weight (bb) of not less than 450 g and of a free-at-frontier value5 of not less than 170 u. a . per 100 kg net weight 2. Other , of a net weight of not less than 75 g but not more than 250 g6 and of a free-at-frontier value5 of not less than 190 u.a . per 100 kg net weight II . Other B. Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs2 C. Blue-veined cheese , other than grated or powdered D. Processed cheese : Official Journal of the European Communities 459 CCT heading No Description of goods 04.04 I. In the blending of which only Emmenthaler, GruyÃ ¨re and Appenzell are (Cont'd) used and which may contain , as an addition , Glarus herb cheese (known as Schabziger),put up (in boxes or slices) for retail sale,7 a free-at-frontier value5 of not less than 120 u.a. per 100 kg net weight and of a fat content by weight referred to dry matter2 : ( a ) Exceeding 40% but not exceeding 48% in respect of the aggregate of the portions or slices (b) Exceeding 40% but not exceeding 48% in respect of 5/6 of the aggre ­ gate of portions or slices and not exceeding 56% for the remaining 1/6 ( c) Exceeding 48% but not exceeding 56% in respect of the aggregate of the portions or slices II . Other, of a fat content by weight : ( a) Not exceeding 36% and of a fat content by weight referred to dry matter : 1 . Not exceeding 46% 2. Exceeding 46% (b) Exceeding 36% E. Other : I. Other than grated or in powder of a fat content by weight not exceed ­ ing 39% and of a water content by weight of the non-fatty matter : ( a) Not exceeding 47% (b) Exceeding 47% but not exceeding 72% : 1 . Cheddar, Chester 2. Tilsit, Havarti and Esrom of a fat content by weight referred to dry matter2 : (a a) Not exceeding 48% (bb) Exceeding 48% 3 . Other ( c) Exceeding 72% , put up in immediate packing of a net capacity not exceeding 500 g. II. Other : ( a) Grated or powdered (b) Other 17.02 Other sugars ; syrups ; artificial honey (whether or not mixed with natural honey) ; caramel : A. Lactose and lactose syrup : II . Other (than those containing , in the dry state , 99% or more by weight of the pure product) 17.05 Flavoured or coloured sugars , syrups and molasses (including vanilla sugar and vanillin sugar) but not including fruit juices containing added sugar in any propor ­ tion : A. Lactose and lactose syrup 23.07 Sweetened forage preparations ; other preparations of a kind used in animal feeding : 460 Official Journal of the European Communities CCT heading No Description of goods 23.07 (Cont'd) B. Other , containing starch , glucose or glucose syrup falling within tariff sub ­ headings Nos 17.02 B and 17.05 B , or milk products8 : I. Containing starch or glucose or glucose syrup : ( a ) Not containing any starch or with a starch content not exceeding 10% by weight : 1 2 3 . Containing not less than 50% but not more than 75% by weight of milk products 4. Containing not less than 75% by weight of milk products (b) Of a starch content by weight exceeding 10% and not exceeding 30% 1 2 3 . Containing not less than 50% by weight of milk products ( c) Of a starch content exceeding 30% 1 2 3 . Containing not less than 50% by weight of milk products II . Containing no starch , glucose or glucose syrup but containing milk products 1 For the purposes of this tariff sub-heading 'special milk for infants' means products free from pathogenic and toxi ­ cogenic germs and containing per gramme less than 10000 revivifiable aerobic bacteria and less than 2 coliform bacteria. 2 Inclusion under this tariff sub-heading is subject to conditions to be laid down by the competent authorities. 3 In calculating the fat content the weight of added sugar shall be disregarded . 4 'Standard whole cheeses' means whole cheeses having the following net weights :  Ementhaler : not less than 60 kg but not more than 130 kg  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg  Bergkase : not less than 20 kg but not more than 60 kg .  Appenzell : not less than 6 kg but not more than 8 kg. 5 'Free-at-frontier value' means the free-at-frontier price or the f.o.b price of the country of exportation plus a lump sum to be determined in respect of the expenses of delivery to the customs territory of the Community. 6 This sub-heading shall be taken to apply only to goods the packing of which bears the following information :  the description of the cheese,  the fat content by weight referred to dry matter,  the packer responsible,  the country of origin of the cheese. 7 For the purposes of this tariff sub-heading, 'cheeses put up ( in boxes or slices) for retail sale' means cheeses of the kind classified under that sub-heading put up in individual portions or in slices and packed in one of the following forms : (a) in circular or semicircular boxes containing :  at least 3 but not more than 12 individual portions, of an aggregate net weight not exceeding 250 g ; or  a single portion of a net weight not exceeding 56 g ; '' ( b) in circular or polygonal boxes (other than rectangular) containing at least 12 individual portions, of an aggregate net wight of not less than 450 g but not more than 1000 g ; ( c) in the form of slices wrapped separately in aluminium foil , the net weight of each slice not exceeding 30 g. 8 For the purposes of tariff sub-heading No ex 23.07 B, 'milk products' means the products falling within tariff headings and sub-headings Nos 04.01 , 04.02, 04.03 , 04.04, 17.02 A and 17.05 A.